OFFICE   OF THE ATT’ORNEY   GENERAL     OF TEXAS

                         AUSTIN




Bon. John D. Reed, Cwmlrra1on.r
Bureau of Labor Statlstlas
Austin, Texa8
Dear Sir:




          This la In reply\Sxyd$qdst          ror an opinion,
uhloh reads as iollms~



     dlotlcm of    -              foxier,   6nd It irr
                                  isions    et this law.

                                  r0r   a 3$ gross re-
                                  rraPP
                                      exhibltlonr0r
                               xoeptlonn. In order
                             e provisions or thlr
                      dvlse me whether or not thl8
                       tax 8hould be oolleotedWord
                     ganlzatlons oonduotln5 boxing
                     lbitlone ror the pnrpooe or
                     artlolpants ror entranoe in
                     tional oonteclb,rhereall or
     part of the prooeeds rrom suoh oonteats am
     used ror purposes other than the development
     or amateur athletloa."
          The statute you rater to ie oodifled a8 Artlole
611-6 of Vernon's Annotated Penal Code oi Texas. -It wan
R&orable John D.'Reed, Comlasloner - Pago.3


originallypassed as a part of Rowe Bill 832, Chapter 241,
at the Regular Session of the Forty-third Legislature,in
1933, and beoaae eZfeo~lr% August 29, 1933. Said House
Bill 832 made wrestllfngand boxing matohea legal, and au-
thorized the Labor Coamlsslonerto regulate them by re-
quiring eartaln permlte and lloenaee as a prerequlslteto
the holding of suoh matohea; and said Bill preeorlbeda
three per-oent (3%) gross reoelpta tax on the sale of
tickets to auoh rmatohea. Seotion 6 of the Bill presorlbed
the tax, end It la that part that la oodifled as Artlole
614-6; V.A.P.C.
          Said Bill was amended by House Bill 28, Chapter
2l, at the Seoond Called Soealon of the Forty-thirdLegla-
lature, uhloh awndmsnt beosme eiieotlve IEar28, 1934, end
whloh Is still In effect. Said Artiolo 614-6, V.A.P.O.,
as amended, reads as follms:
           CEaoh Individual; rim, olab, oopsrtnerahlp,
    aaaoolatlon,oompany or aorporatlonwhloh mnduota
    an7 rlatlo m&at, boring, aparrlag or wmstllng
    satoh, aonteat or exhlbitlonwherein the aonteatanta
    or partioipantareeelre    a atmsy mmuneratfon, purse,
    or prlie ec&ralent tar thelrperformanoe'or aerrloas
                           an adm%saiom.reeis aharged or
    'Insame, and/or 'iwhhsfe
    reoeived,  shall tornlsh to the Pqal~al~ner O? Labor
    Statist106 at Austin, Texas, within iarty-eight (48)
    hours aft& the termination61 such matoh,,oontest
    or axhibltlon,a duly verified report thereof show%ng       -l
    the number or tioketa sold, the various prioes re6elred    I
    therefor, and the amount or gross rqo?ipts for the
    total nwnber of'tlsrketssold tharairor,  and at the
    same time shall attaoh to the Coaaissionerof Labor’s
    report legal tender og make proper form of money order
    or exchange payable to the State Treasurer in the
    aount or tdx ror three per oentum (3%) 0r the total
    gross reoelpts from the sale or tlokets or admission
    to suoh contest, rhloh tax shall Abedepositedto the
    sredit of the *Boxing and YIrestlfng  %IfOroernentFund.'   .'I
    No other tee or tax either general or .loaal,than as
    herein provided, shall be assessod~against Qr leTled
    upon an;rsuch pVltoh,eontest or exhibition,oontestant
    ok'msnager,or psomoter thoreot.R
               D. Reed,
Honorable Jo'ohn          Comafealoner - Page 3



          me e*ibition* YOU ask about are elearlp sub-
jeot to the tai'PresQribe6in skid A&i&e,    -88s   there
1~ * aPPlic&bls eXOa&tion in the lau. The 0dy Possible
sX0sPtiOn that has oona to our attention ;s floss con-
current .-olut+n NO. 40, passed by both the jjousean&
ths Senate at the First Called seesion    the Forty-third
                                         0r

La5ialatUa, whioh met room Septanzber 14,;1933, -til
October 13, 1973. fiat resolution is oodiried 8s Art&ale
614-17b 0r V0km*a Annotrttedvenal Cods. It reads in
Its entlretjras follows:




            “-gm?sAS ~  At the Regular Session Of the FortF-
      third Legislature,House Bill Eum!er 832, Chapter
      2w,  hots  or tga   Regular yaa pnaaed ?Y,theeLbBis-
     ,;
      lature or the State or %xaa, rega.lati%and am-
      tr0iii33g wrestling and boXink wlthk'the Stata 0f
      TaXas; -6
            *%mmw,   It was net the fnteutioa'orthe
      Legielature of the Stata or Tows ia paaaiw said
      law, ror the protlaions thsreor to apply to State-
      wide iti national sports bodies aonduatlnga-
      teur fournaiaantsIn these sports where au& aports
      ara not oonauoted ror prorlt end the ps~lslpanfa
      therein raoelve no rsmmsration r0r part~f&atWi
      therein; and
           *;qg&&S, There has bean soBI UnOOr~intY
      existfng in the Pnindsor the Lnbor C~mam3r
      sna other orflcere -ofthe State oharged with the
      enrorosmentor said laws aa to whether Or not
      the prwisioas thereof apply to eXhibi*iQnaheld
    Honorable   John D. Beed, comaiesiimer - Pagu 4


         by sseooiatlens or iAUl~iduala not ror prorlt
         where the partioipants therso? reoelvs A0 ramim-
         eration for partioipating theruin, euoh aa ox-
         hlbitlona held for the purpose of qaalltying
         individuals to enter National ana Olympia oo~pe-
         titiorrs;and



               '%HEREbs, It wan AOt the BBASb Of tbio LO(&5-
         lature, iA GmaotiAg said law, to have t&3 prod-
         siona  thereof apply to auoh sports; nowthers~ore,
         .beit
               wZ330LIj3ED
                         by the House of bpreSeAtativSa       oi
         the State 0r Tuxas, the senate or uls,stete Of
         Texas oo~ourrba& That the ~~88it?ilut Of hbor
         Statiatdoaor thu stata or Texae and all other
         orricers ehargud with the en$oraa+at       of the pro-
         ViaiOACr or~Hoit8*Bill uamber 832, Uhaptclr    %l,
         Asts of the'R&xlar -88iOA    Of the ~o?ty+hird
         Legislatuxi, be dlrooted and ther are herebx
         dirooted to~refain from mforoily; the Prwi-
         8iOAU Of said bt as -inet     .W l"=~Fp; fi=,
         02 a88OCit%t$OAOf p%rSGA8  OQ--tiW       -7~ OX-
         hibition or austling or boxiag not Ser profit,                 ,:
         or the partloipe&s thsroini where 8ush paitio-                I:.,
         ipants are not remirlng aAT re=ummtioa,         rheA
         such OxhibitioA ie held SOlelY for the PUrPOSO
         of qualifying the partloipanta therolh trtuntar
         any statewide, AatiOMl Or Cl$+=PiOtOUCAaA.At,
         WVOA though addaaion MY be Ohari3ed~ order
         to dofray the xmeesaary eXPeAs0 of holdiag
         SUOh Whibit~OA."
              a the fhst place WU do AOt bellam        th8  fart
    eituat~on you a& about OCGOII within the SXeuptiOA reaited
    iA this resolutibn. no   @zoOptiOA     rOOited iA the rOAOlUt%OA
    1s that the ast g+bouUlAct km eAforOO6 iA those iAStaAaMl
    RhOA all of the following is true, to-wit, I. that the
    partioipanta40 not reoeire w        rcrmuserat~ifmaAd 2. that
    the "exhibitionis held EOlOlY      ior th* P'W"'~e OF puatl=Yi%




b
                                                                    828


: HOAOFabl% John I).Reed, Ut%anls8loner
                                      - Pa&a 5


  the partioipantsthereti to enter sny statewide,aatloaal
  Or    O~J'i=QiO tOtlPASlW3At,w 8~43~ thoagb admission may be
  oharg%d to defray ths expense 0s holding such %XbibitiOA.
  In this ~8% you state that *all or part of the prooeeds
  from suoh aontests are usbd for purposes other than the
  d%velopm%Atof amateur athletlosm. You do not stats the
  exfmt AatUr% of the purpose for whiah th6 prooesds %rO
  used; but, if they are used for purposes other than the
  der%lopm%ntof amateur athl%tlos It IS oerkln that they
  are used for some purpose other than qualifyingthe par-
  tioipantstherein to enter a statewide,national or ofymplo
  tOill-ASWXlt.      If the proaeeda are used for auoh other pur-
  pose, we think the exhibition is held at least partly for
  suoh other purpose. That being true, the %xhibitioA does
  AOt 0-6 Withillthe %XOOptiOA r%Oitsd iA the reSOlUtiOA,
  and the oontast is aubjaot to the tax.
            IA the S%OOAd Alaoe wo will point out that
  House ConaurrantBOsolutioA do.  40 (Art. 6L4-17b B.A.P.C.)
  might not be erreoti~e as a law IA that it does net oopply
  with the'requisstes of a bill aa prescmlbedby the Con-
  StitUtiOA Of TSXSS.  IA the 0880 0s E3tional Blsouit 00.
  T. Stat%,'129 S. ?p.2xzd494 (reversedOIIother pointn,
  134 Tax. 293, 135 8. Wi 2nd 687). the A-tin-Wart Of
  Civil Appeals, speaking through Juatloe'Balpgh,'saidt
                                                                          I~,



              "It ha8 long sin09 bsOA ssttled that
       bills mAat 0Odid.A the snaoting OlaoSO prs-
       esrlbed IA 800. 29, 0s Art. 3 0s the consti-
       tution, have adeqaato titles, and oontaSn,but
       OA% subj%ot.,+?rAOA'sAM. St. COAOt. SO?. 35,
       Art.   3. Nowhere,       however, do we find my ax-
       pr%sS protislOA.ikthe COA8titUtiOAr0qairtngC
       that   r+BSOlatiOA0,     requiring ths aOtiOA  Of both
       houeee thereon, and or the Bovornor,foUow
       the same ooaraa in their parrsageas bills g%n-
        erally, Const. Art. 4, See. 15; and in SQlpB
       iAStAAOW3   may      hare the roroe and 4dreot 0s a
       law, they are not ~eoeuearily to be treated
       as laws. &orahe~ v. Rollins, Tex. Civ. App.,
       79 s. 8. 26 672, writ dlsmlased. The Conatl-
       tUtiOA    itseli pplaoesbills and r%solutionaiA
       separate end diStiA%t eat%@ri%s. 540. 34, .~
       Art. 3; State v. Dalesdsnirr,7 Tex. 76, 94;.
EenembLe John D. Bee&, Ccmmlaaioner                   - Page 6



       QOAh,y V. Texas DiVi6iOA Of United Daugh-
       ters 0s the conreaeraoy, Tex. Cir.‘App., 161
       S. K. 2& 26; 39 Tex. Jur., Seu. h, p. 12,
       tie. 30, Art. 3, providss that: *J?olaw
       shall be pa6a%d, exoapt by bill,*~sto. Xan-
       ifestly the enaotlng alauso rsqntid tox.*all
       lbwf oould not apply to suah resolution.*
IA   the oaau    or eonley   t.    Texas      Dirision    0s    uAited Daughters
at tha ~OAfMitWCMY. 164's. W. 24, the Austin Court of Civil
Appeals aafdr
            Vhe ohiaf ~6Latinotioa between a raso-
       lutfen aridclaw seams to be that tk6 rctnmr
       la used whenerur the leglslatirebo$$ paeaing
       it wishes to leazelyerprsss 8A OpbtiOn EU'tO
       60116giveitm&t&   or thing, aAd i6 aaly,tO~,
       have a tsmporexyeffeot cm auoh partiouX6r
       thimj;uhllo.~b~~.the latter it is              intmded           to
       pormaAeatlydiWt,and               OoAtrol  Pebttura        AppwAg
       to persona     al- fhinga    la    gellerel.”

a ViOW Of t&8 f&it%t Zhot the %XhibftiOnaylM#&Sk,ab@Ut do
not cumm within the l la up tio  ruultod n   in the rc)aolutJAB,
a6 rirst pointidtit ~above,it is not :neoussaeyfor aa to
b0oide *0rlnit6ly j&6 v6Udity cr the r%aolat~fm'asa
bill. Therefore,Wo are aetoly motioning this seoap8
poiat, and U6 rMdA&      OPT deOiSfQA      in thla Opinion On
the first POiAt diSOWS@$    above.
                our answer to your lnquir~            is that tha groaa
ruoeipta tax preaorikd by Artiolr 614-6, V.A.P.C.,
should ba oolleoted rmrthe orgfudxetion8 ooaduotlng
the exhibition6 de6oribed.
                 .,
                  ;..                         Yours vtw         truly

                                         ATTORlK§XQEK?RALOF 'f5XhS

                                         .m    pjjf/yp,&*
                                                        ceoil c. Ootaoh
                                                                  And    btiiitt